United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 21, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-50659
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALEJANDRO CARDENAS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 3:04-CR-85-ALL
                       --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Alejandro Cardenas appeals his sentence of two concurrent

80-month terms of imprisonment imposed for his guilty-plea

conviction of importation of marijuana and possession with the

intent to distribute marijuana.   Cardenas challenges the

constitutionality of the treatment of his prior drug convictions

as sentencing factors rather than offense elements that must be

found by a jury in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50659
                                -2-

     Cardenas’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Cardenas contends that Almendarez-Torres was incorrectly decided

and a majority of the current Court would overrule it in the

light of Apprendi and subsequent Supreme Court authority.

We have repeatedly rejected such contentions because

Almendarez-Torres remains binding.   See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126

S. Ct. 298 (2005).   Cardenas properly concedes that his argument

is foreclosed in light of Almendarez-Torres, but he raises it

here to preserve it for further review.

     Cardenas also argues that the district court committed plain

error by failing to ask whether he affirmed or denied his prior

convictions, as required by 21 U.S.C. § 851(b).   Because Cardenas

has not alleged that he did not commit the prior offenses or that

the convictions were unconstitutionally obtained, he has not

shown plain error.   See United States v. Thomas, 348 F.3d 78,

86-87 (5th Cir. 2003).

     AFFIRMED.